Kathryn Tassinari
Mark Manning
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
kathrynt50@comcast.net
Of Attorneys for the Plaintiff



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


BRANDON T. BEYERLIN,                 )
                                     )              Case No. 6:15-cv-01434-SI
               Plaintiff,            )
       vs.                           )
                                     )              ORDER FOR PAYMENT OF ATTORNEY
COMMISSIONER,                        )              FEES PURSUANT TO EAJA
Social Security Administration ,     )
                                     )
____________Defendant._______________)

       It is hereby ORDERED that attorney fees in the amount of $10,730.66 are hereby

awarded to Plaintiff, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

Payment of this award shall be paid via check made payable to Plaintiff and mailed to Plaintiff’s

attorneys at Harder, Wells, Baron & Manning, P.C., 474 Willamette Street, Eugene, Oregon

97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff’s attorney

unless the Commissioner confirms that Plaintiff owes a debt to the government through the

Federal Treasury Offset program. There are no costs or expenses to be paid herein.

       Dated this 3rd                October
                              day of __________, 2018.


                                                     /s/ Michael H. Simon
                                                    ______________________________
                                                    U.S. District Judge
PRESENTED BY:
Kathryn Tassinari
Harder, Wells, Baron & Manning, P.C.
Of Attorneys for Plaintiff
